In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Driscoll, J.), entered August 24, 2012, which denied his motion to enforce a purported settlement agreement entered into with the defendant Spencer Lader.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs motion to enforce a purported settlement agreement entered into with the defendant Spencer Lader. The purported settlement agreement was never sufficiently reduced to writing to satisfy the requirements of CPLR 2104 (see Bonnette v Long Is. Coll. Hosp., 3 NY3d 281 [2004]; Williams v Bushman, 70 AD3d 679 [2010]; Matter of Morse Hill Assoc., LLC, 50 AD3d 906 [2008]). Furthermore, the plaintiff failed to show any prejudice resulting from Lader’s oral representations warranting the application of estoppel against Lader (see Lowe v Steinman, 284 AD2d 506 [2001]; Smith v Lefrak Org., 142 AD2d 725 [1988]). Accordingly, the Supreme Court properly denied the plaintiff’s motion to enforce the purported settlement agreement.
Balkin, J.P., Dickerson, Leventhal and Roman, JJ., concur.